COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-427-CV

AJRO REAL ESTATE INVESTMENTS, LLC                                  APPELLANT

                                        V.

TOWN OF LITTLE ELM                                                   APPELLEE

                                    ----------

                 FROM PROBATE COURT OF DENTON COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered appellant’s “Unopposed Motion To Dismiss.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.

                                                 PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED: August 13, 2009




      1
          … See Tex. R. App. P. 47.4.